Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Drawings
3.	The drawings are objected to because the claimed “extension” in claim 1 lack of labelling.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
4.	Claim 1 is objected to because of the following informalities: “second housing” on line 5 should be changed to “second housing structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, since the specification does not mentions the claimed “extension” and the drawing lacks of labeling for said extension, it is unclear what exactly the claimed “extension” is and where exactly does it extend to.  The Examiner temporarily interprets the claimed “extension” to be the portion (in figure1) shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Response to Arguments
	Issue raised by the Applicant:
	a)  On pages 5-6 of the Remarks, regarding claim 12, the Applicant argues “…Lee does not disclose that "the recess has a first width extending from the first inner surface of the first housing structure to the second inner surface of the second housing structure in a second direction perpendicular to the first direction" and "a second width extending in the second direction from the first peripheral portion to the second peripheral portion, wherein the second width is greater than the first width”.
The Office Action has annotated the Figure 2 to assert that the thickness of the first portion of the first housing corresponds to the first width. This is incorrect. The amendments to Claim 12 are directed to the first width corresponding to a width of the recess, the second width corresponding to a width of the flexible display, and the width of the flexible display being greater than the width of the recess. Figure 3 of Lee shows that the flexible display (indicated cumulatively by elements 101, 102, and 103) is not wider than the recess created between edge of the front cases 221. Lee does not teach or suggest that "the recess has a first width extending from the first inner surface of the first housing structure to the second inner surface of the second housing structure in DOCKET No. SAMS13-02320APPLICATION No. 16/428,637PATENTa second direction perpendicular to the first direction" and "a second width extending in the second direction from the first peripheral portion to the second peripheral portion, wherein the second width is greater than the first width," as recited in Claim 12. 

	b)  On pages 8-9, regarding claim 17, the Applicant argues “The Office Action is asserting that the frame in Lee has the corresponding grooves, which seems like a reasonable interpretation for the grooves, but the flexible display is not inserted into the grooves. Lee describes a flexible display panel 10 supported by first and second supports 41 and 42. The flexible display 10 is not taught as being inserted into any alleged groove formed in the horizontal frames of the first or second housings, which is clearly illustrated in Figure 3.  23DOCKET No. SAMS13-02320APPLICATION No. 16/428,637PATENTFor at least these reasons, Claim 17 and its dependent claims are allowable. According, the Applicant respectfully requests that the § 102 rejection be withdrawn and Claims 12 and 14-20 be allowed.”.

	c)  On claims 10-11, the Applicant argues “Claim 1, as amended, renders the rejection moot because Lee and Jia, taken singularly or in combination, do not disclose that "the second housing structure includes an extension extending from a first portion of the second housing," the recess "includes a first area between a first portion of the first housing structure and the extension of the second housing structure", and "the extension of the second housing structure is closer to the first axis than the second portion of the second housing structure".  The Office Action concedes that Lee does not teach "when viewed from above the recess in the unfolded state, the first area is between a first portion of the first housing structure and a first portion of the second housing structure and the second area is between a second portion of the first housing structure and a second portion of the second housing structure; and such that the second width is longer than the first width, and the first portion of the second housing structure is closer to the first axis than the second portion of the second housing structure." The Office Action continues "Note: the above missing limitation in [Lee], as indicated above, is simply due to the lack of the front sensor/camera structure (524); as shown in Figure 17 of the current application." The alleged first width in Jia is from an edge of a flexible screen 30 to a hole 301 for a first camera module 60. The amendments to Claim 1 recite that the first width is defined by a width from a first portion of a first housing structure to an extension from a first portion of the second housing.  Jia, taken singularly or in combination with Lee, does not teach or suggest that "the second housing structure includes an extension extending from a first portion of the second DOCKET No. SAMS13-02320APPLICATION No. 16/428,637PATENThousing," the recess "includes a first area between a first portion of the first housing structure and the extension of the second housing structure", and "the extension of the second housing structure is closer to the first axis than the second portion of the second housing structure," as recited in claim 1.

	The Examiner’s position: 
a) Applicant’s arguments filed on 3/8/2021, with respect to claim 12 have been fully considered and are persuasive.  The rejections of claim 12 and its dependent claims are hereby withdrawn. 
b) The Applicant argues that the flexible display 10 is not taught as being inserted into any alleged groove formed in the horizontal frames of the first or second housings of Lee et al.  The Examiner respectfully disagrees with the Applicant.  According to https://www.oxfordlearnersdictionaries.com: “insert” = to put something into something else or between two things.  Based on figures 1-2 of Lee et al., if the device 100 is flipped upside down, the flexible display 10 would be considered as inserted into the groove formed in the horizontal frames of the first or second housings.


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. Pub. 2014/0111954 (hereinafter D1).

Regarding claim 17, D1 teaches an electronic device comprising: 

a housing (21 + 22 + 212 + 222; figure 2) including a first housing (21 + 212) in which the first area and at least part of the folding area are disposed and a second housing (22 + 222) in which the second area and the rest of the folding area are disposed, the second housing being foldably connected with the first housing with respect to a folding axis (center line of 103 along y-axis; figures 1-2) extending in a first direction (y-axis), wherein the first housing includes a first horizontal frame (see label in below figure 2) configured to form a periphery of the first housing and extending in a second direction (x direction) perpendicular to the first direction (y direction) and a second horizontal frame (see label in below figure 2) facing the first horizontal frame in parallel, wherein the second housing includes a third horizontal frame (see label in below figure 2) configured to form a periphery of the second housing and extending in the second direction and a fourth horizontal frame (see label in below figure 2) facing the third horizontal frame in parallel, wherein a first groove (see label in below figure 2), a second groove (see label in below figure 2), a third groove (see label in below figure 2), and a fourth groove (see label in below figure 2) that extend in the 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 18, D1 also teaches the electronic device of claim 17, wherein the first horizontal frame and the third horizontal frame are connected together (see above figure 2), and one end portion (self-explained from above figure ) of the flexible display that is oriented in the first direction is inserted into 

Regarding claim 19, D1 also teaches the electronic device of claim 17, wherein, when viewed from above the electronic device, the first horizontal frame, the second horizontal frame, the third horizontal frame, and the fourth horizontal frame each include a first surface (top surface of 211; figure 2) directed upward to cover at least part of the peripheral portion of the flexible display, a second surface (upper surface edge surface of 212; figure 2) disposed below the peripheral portion to face the first surface, and a first inner wall (lateral wall of 211; figure 2) formed between the first surface and the second surface to face the peripheral portion, and the first inner wall is spaced apart from the peripheral portion facing the first inner wall by a first gap (implicitly taught in figure 2; there must be a gap between the peripheral portion of display 10 and the lateral inner wall of the 1st/2nd housing structures in order for display 10 to be accommodated in the recess of said housing structure) in the first direction.  
Regarding claim 20, D1 also teaches the electronic device of claim 17, wherein the first housing includes a first vertical frame (see label in above figure 2) configured to connect the first horizontal frame (see label in above figure 2) and the second horizontal frame (see label in above figure 2) and form the periphery of the first housing and extending in the first direction (y-axis), and the second housing includes a second vertical frame (see label in above figure 2) configured to connect the third horizontal frame (see label in above figure 2) and the fourth horizontal frame (see label in above figure 2) and form the periphery of the second housing and extending in the first direction (y-axis), a fifth groove (see label in above figure 2) extending in the first direction and a sixth groove (see label in above figure 2) extending in the first direction are formed in the first vertical frame and the second vertical frame, respectively,9DOCKET No. SAMS13-02320APPLICATION NO. 16/428,637 PATENTthe peripheral portion of the flexible display includes a third peripheral portion (see label in above figure 2) extending in the first direction and a fourth peripheral portion (see label in above figure 2) parallel to the third peripheral portion, and at least part of the third peripheral portion of the flexible display is inserted (see above figure 2) into the fifth groove, and at least part of the fourth peripheral portion is inserted (see above figure 2) into the sixth groove.  

s 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 21, D1 also teaches the electronic device of claim 20, wherein, when viewed from above the electronic device, the first vertical frame and the second vertical frame each include a third surface (upper surface of 1st vertical frame; see figure 2) directed upward to cover at least part of the peripheral portion of the flexible display, a fourth surface (upper periphery surface of 212; figure 2) disposed below the peripheral portion to face the third surface, and a second inner wall (lateral inner wall of 1st vertical frame; figure 2) formed between the third surface and the fourth surface to face the peripheral portion, and wherein a second gap (implicitly taught in order for display 10 to be accommodated in said recess) between the second inner wall and the peripheral portion facing the second inner wall.
Even though, D1 does not specifically teach that the 2nd gap is greater than a first gap between a first inner wall (the horizontal frame) and the peripheral portion facing the first inner wall (which the Examiner interprets to be the gap between the horizontal frame and the 1st/2nd peripheral portion of the display), however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further adjust said 2nd gap to be greater than the first In re Stevens, 101 USPQ 284 (CCPA 1954).


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 22, D1 also teaches the electronic device of claim 21, wherein, when viewed from above the electronic device, a first surface (upper st horizontal frame; see above figure 2) hides the first gap such that the first gap is not exposed, and the third surface hides the second gap such that the second gap is not exposed.  

Allowable Subject Matter
11.	Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	Regarding claim 1, the prior arts of record fail to teach, disclose or suggest an electronic device, as recited in claim 1, wherein the second housing structure includes an extension extending from a first portion of the second housing; the recess includes a first area between a first portion of the first housing structure and the extension of the second housing structure, and the extension of the second housing structure is closer to the first axis than the second portion of the second housing structure.

12.	Claims 12 and 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior arts of record fail to teach, disclose or suggest an electronic device, as recited in claim 12, wherein the recess has a first width extending from the first inner surface of the first housing structure to the second inner surface of the second housing structure in a second direction perpendicular to the first direction and a second width extending in the second direction from the first peripheral portion to the second peripheral portion, wherein the second width is greater than the first width.

13.	Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the prior arts of record fail to teach, disclose or suggest the electronic device of claim 21, wherein the second gap gradually increases and the first gap remains the same when the electronic device shifts from an unfolded state in which the first housing and the second housing form a flat surface to a fully folded state in which the first housing and the second housing are superimposed on each other.


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841